            Case
            Case2:21-cv-00329-APG-BNW
                 2:21-cv-00329-APG-BNW Document
                                       Document16
                                                8 Filed
                                                  Filed03/22/21
                                                        03/26/21 Page
                                                                 Page11of
                                                                        of54




 1    JENNIFER BERGH
      Nevada Bar No. 14480
 2    QUILLING SELANDER LOWNDS
 3    WINSLETT & MOSER, P.C.
      2001 Bryan Street, Suite 1800
 4    Dallas, Texas 75201
      Telephone: (214) 560-5460
 5    Facsimile: (214) 871-2111
      jbergh@qslwm.com
 6    COUNSEL FOR TRANS UNION LLC
 7
      **Designated Attorney for Personal Service**
 8    Trevor Waite, Esq.
      Nevada Bar No.: 13779
 9    6605 Grand Montecito Parkway, Suite 200
      Las Vegas, Nevada 89149
10

11                             IN THE UNITED STATES DISTRICT COURT

12                                   FOR THE DISTRICT OF NEVADA

13   ERIC J. ST. MARIE,                                     Case No. 2:21-cv-00329-APG-BNW

14                            Plaintiff,                    JOINT MOTION AND ORDER
                                                            EXTENDING DEFENDANT TRANS
15   v.
                                                            UNION LLC’S TIME TO FILE AN
16   EXPERIAN INFORMATION SOLUTIONS,                        ANSWER OR OTHERWISE
     INC., TRANS UNION LLC, CLARITY                         RESPOND TO PLAINTIFF’S
17   SERVICES LLC, IC SYSTEM, INC., ALLIED                  COMPLAINT
     COLLECTION SERVICES INC.,                              (FIRST REQUEST)
18
     MONEYTREE, INC., and SANTANDER
19   CONSUMER USA, INC.,

20                             Defendants.

21               Plaintiff Eric J. St. Marie (“Plaintiff”) and Defendant Trans Union LLC (“Trans Union”),
22    by and through their respective counsel, file this Joint Motion Extending Defendant Trans
23    Union’s Time to File an Answer or Otherwise Respond to Plaintiff’s Complaint.
24               1.    On February 26, 2021, Plaintiff filed his Complaint. The current deadline for
25    Trans Union to answer or otherwise respond to Plaintiff’s Complaint is March 22, 2021.
26               2.     On March 15, 2021, counsel for Trans Union communicated with Plaintiff’s
27    counsel via email regarding an extension within which to file a response to the Complaint, and
28    Plaintiff’s counsel agreed to the extension.

                                                                                                        1
     4884193.1
            Case
            Case2:21-cv-00329-APG-BNW
                 2:21-cv-00329-APG-BNW Document
                                       Document16
                                                8 Filed
                                                  Filed03/22/21
                                                        03/26/21 Page
                                                                 Page22of
                                                                        of54




 1               3.   The parties are actively discussing a potential early resolution of this case, and the

 2    parties believe an extension of this nature may save waste of the parties’ time and expense. The

 3    additional time will allow Plaintiff and Trans Union time to fully explore such early settlement

 4    discussions.

 5               4.   Moreover, Trans Union’s counsel will need additional time to review the

 6    documents and respond to the allegations in Plaintiff’s Complaint. This Joint Motion is made

 7    in good faith and not for the purposes of delay.

 8               5.   Plaintiff has agreed to extend the deadline in which Trans Union has to answer or

 9    otherwise respond to Plaintiff’s Complaint up to and including April 21, 2021. This is the first

10    motion for extension of time for Trans Union to respond to Plaintiff’s Complaint.

11    Dated this 22nd day of March 2021.

12                                                   QUILLING SELANDER LOWNDS
                                                     WINSLETT & MOSER, P.C.
13
                                                     /s/ Jennifer Bergh
14
                                                     Jennifer Bergh
15                                                   Nevada Bar No. 14480
                                                     2001 Bryan Street, Suite 1800
16                                                   Dallas, Texas 75201
                                                     Telephone: (214) 560-5460
17                                                   Facsimile: (214) 871-2111
18                                                   jbergh@qslwm.com
                                                     Counsel for Trans Union LLC
19

20                                                   FREEDOM LAW FIRM AND KIND LAW
21
                                                     /s/ Gerardo Avalos
22                                                   George Haines
                                                     Nevada Bar No. 9411
23                                                   Gerardo Avalos
24                                                   Nevada Bar No. 15171
                                                     8985 S. Eastern Ave, Suite 350
25                                                   Las Vegas, NV 89123
                                                     (702) 880-5554
26                                                   (702) 385-5518 Fax
                                                     ghaines@freedomlegalteam.com
27                                                   and
                                                     Michael Kind
28                                                   Nevada Bar No. 13903
                                                     8860 South Maryland Parkway, Suite 106
                                                                                                           2
     4884193.1
            Case
            Case2:21-cv-00329-APG-BNW
                 2:21-cv-00329-APG-BNW Document
                                       Document16
                                                8 Filed
                                                  Filed03/22/21
                                                        03/26/21 Page
                                                                 Page33of
                                                                        of54



                                         Las Vegas, NV 89123
 1                                       (702) 337-2322
                                         (702) 329-5881 Fax
 2                                       Counsel for Plaintiff
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                                               3
     4884193.1
            Case
            Case2:21-cv-00329-APG-BNW
                 2:21-cv-00329-APG-BNW Document
                                       Document16
                                                8 Filed
                                                  Filed03/22/21
                                                        03/26/21 Page
                                                                 Page44of
                                                                        of54




 1                                               ORDER

 2               The Joint Motion for Extension of Time for Trans Union LLC to file an answer or

 3    otherwise respond to Plaintiff’s Complaint is so ORDERED AND ADJUDGED.

 4
                 Dated this
                       March______ day of ______________________ 2021.
                               26, 2021.
 5

 6

 7                                         UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                                                               4
     4884193.1
